DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 10/6/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on 10/18/2021. 

The application has been amended as follows: 

Replace Claim 1 with the following:

1. A method for filling and closing pharmaceutical objects disposed in a plurality of nests, wherein each nest is provided in a tub and comprises parallel rows of the 
in a lifting station, removing the nests from the respective tubs;
in a removal station, at an inlet of a conveying device, removing the objects from the nests by first lifting the objects out of the nests once, and then placing the objects in the conveying device; 
processing the objects including feeding the objects in succession one way along a straight conveying section of the conveying device while carrying out each of the following processing sub-steps: 
first weighing the objects at a first weighing station, 
filling the objects at a filling station, 
second weighing the filled objects at a second weighing station, and 
closing the filled objects at a closing station, a crimping station or both; and 
removing the closed filled objects, individually, from the straight conveying section of the conveying device, 
wherein the conveying device comprises a straight return section capable of conveying the objects and extends at a distance from the straight conveying section, 
wherein the straight conveying section and the straight return section are connected at ends by way of redirection curves, 
wherein the individual removing of the closed filled objects occurs before the closed filled objects pass through any of the redirection curves of the conveying device, wherein the removing includes carrying the closed filled objects on a track; and 
wherein the method further comprises conveying the tubs from the lifting station 


Allowed Claims / Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
As outlined in the Non-Final Rejection mailed on 7/21/2021, the combination of Jagger (US Patent 5,673,535) and Vander Bush (US Patent 7,428,807) disclose and/or render obvious several features of the claimed invention including the processing steps along the straight conveying section (disclosed by Jagger) and the use of tubs and nests for pharmaceutical objects (as taught by Vander Bush), however Jagger, in view of Vander Bush, still lacks several features of the claimed method of claim 1 including the steps of in a lifting station, removing the nests from the tubs as well as conveying the tubs from the lifting station in a direction transverse to the straight conveying section, and conveying the nests away from the inlet of the conveying device towards an outlet of the conveying device transverse to the straight conveying section and underneath the conveying device. Jagger, as modified by Vander Bush, further fails to a straight returning section capable of conveying the objects given the vertical configuration of the conveying device of Jagger. 
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Jagger to achieve the claimed invention without the use of improper hindsight as motivation. 
Further attention can be brought to the combination of Vetter (DE 10028823A1), and Balboni (USP 6,800,818) which disclose and render obvious several features of the claimed invention as outlined in the Non-Final Rejection mailed on 7/21/2021. Vetter, in view of Balboni, however, fails to disclose or render obvious several of the claimed features including in a lifting station, removing the nests from the tubs as well as conveying the tubs from the lifting station in a direction transverse to the straight conveying section, and conveying the nests away from the inlet of the conveying device towards an outlet of the conveying device transverse to the straight conveying section and underneath the conveying device.
Further, previously cited Krauss (DE 102009027452 A1) and Vander Bush (USP 7,428,807) both teach nests in tubs for storing pharmaceutical objects, and even further, Itoh (US Patent 4,982,553) teaches a conveying of nests under and transverse to a conveying device. 
While each of the claimed features can be found and/or rendered obvious, individually, by the prior art, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Vetter in view of these teachings or have utilized a different combination of disclosures of the prior art references to obtain the claimed invention without the use of improper hindsight as motivation to do so.
Note, while various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Therefore, the claimed method of Claim 1 is allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/18/2021